              Case 1:20-cv-01707-AWI-SAB Document 5 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       CHRISTOPHER TAFOYA,                                        Case No. 1:20-cv-01707-NONE-SAB

12                      Plaintiff,                                  ORDER DIRECTING CLERK OF COURT
                                                                    TO CLOSE CASE AND ADJUST DOCKET
13             v.                                                   TO REFLECT VOLUNTARY DISMISSAL

14       CITY OF HANFORD,                                           (ECF No. 3)
15                      Defendant.

16

17            Christopher Tafoya (“Plaintiff”) is appearing pro se in this civil rights action pursuant to
                                                                                      1
18 42 U.S.C. § 1983. On November 23, 2020, Plaintiff filed a complaint in this action. However,

19 Plaintiff did not file an application to proceed in forma pauperis nor did he pay the filing fee. On
20 December 8, 2020, the Court ordered Plaintiff to either pay the filing fee or file an application

21 demonstrating that he is entitled to proceed in this action without prepayment of the filing fee.

22 (ECF No. 2.) On December 21, 2020, Plaintiff filed a notice of voluntary dismissal pursuant to

23 Rule 41(a)(1) of the Federal Rules of Civil Procedure. (ECF No. 3.)

24            “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

25 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

26 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)
27   1
       The Court takes judicial notice that Plaintiff has previously filed an action based on the allegations in the complaint
     that was voluntarily dismissed after screening. See Tafoya v. City of Hanford, No. 1:20-cv-00010-DAD-SAB (E.D.
28   Cal.).


                                                                1
            Case 1:20-cv-01707-AWI-SAB Document 5 Filed 12/22/20 Page 2 of 2


 1 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

 2 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

 3 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

 4 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 5 the parties are left as though no action had been brought, the defendant can’t complain, and the

 6 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 7 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 8          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

 9 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

10 dismissal of this action pursuant to Rule 41(a).

11
     IT IS SO ORDERED.
12

13 Dated:     December 22, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
